Citation Nr: 1226183	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-13 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder of the face and ears, to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for dermatitis/fungus.  It was noted that current treatment records showed dermatitis of the face..  

In his April 2009 VA Form 9 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board.  The RO notified him by letter sent to his address of record on November 1, 2011, and copied to his representative, of the requested hearing scheduled for December 5, 2011 at the local RO.  He did not report for the hearing and did not request postponement of the hearing.  His hearing request is therefore deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim by providing a medical examination and obtaining an expert opinion as to whether any current dermatitis had onset during or was caused by his active service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c) (2011).  

In May 2007, the RO first received a claim from the Veteran of entitlement to service connection for dermatitis/fungus.  He asked that the RO obtain medical evidence from the VA Medical Center (VAMC) in Temple, Texas for the period from 1995 to the present, from the VAMC in Waco, Texas for the period from 1993 to 1995, and from the VAMC in Marlin, Texas for 1989.  

In a writing received in June 2007, the Veteran reported that he acquired the skin condition in Vietnam, that his face broke out in blisters, and that he was exposed to Agent Orange several times.  Her reported that he has the skin condition all over his face and ears and that he had this condition since 1969.  

Service personnel records show that the Veteran reported for duty in Vietnam in April 1970 with a last entry for Vietnam in April 1971.  Service treatment records are associated with the claims file and include a May 1970 entry that he reported to sick call complaining of "what appeared to be scabies in L ear and posterior to same 2 days."  Treatment was cream applied q.i.d.  There is also a report of medical examination from May 1971.  This report indicates that the Veteran had a normal skin clinical examination.  

The earliest post service treatment records associated with the claims file are VA treatment records from 1996.  In October 1996 the Veteran underwent a VA general medical examination in connection with a claim of entitlement to nonservice-connected pension and a claim of entitlement service connection for a different disability.  There was no present complaint at the time of the examination involving his skin and examination of his skin was negative.  

A VA Agent Orange examination from October 1998 documents his complaints of a right wrist fusion and back pain since 1993.  A section for history of present illness includes reference to right wrist, right shoulder, and low back injuries.  Also noted in the history section is the following:  "While in Vietnam one day he woke up with blistering lesions on the right side of his face.  Blisters lasted two weeks and never returned.  He was treated for fungus with a cream."  Physical examination of his head and neck was normal; the result of physical examination of his skin was listed as "[n]o lesions," and physical examination of his ears noted only that his tympanic membranes were intact.  

In March 2000, the Veteran requested to see VA Dermatology Service for what he described as rawness of the skin of his face of one year duration.  May 2000 dermatology consult noted his subjective report that his dermatitis initially began while in Vietnam, and that he was diagnosed at that time with a fungus on his face and ears.  He reported that the dermatitis becomes dry and rough, that it peels, and that it waxes and wanes with the environment and is worse in the summer weather and with increased sweating.  The physician diagnosed sebhorrheic dermatitis, secondary irritant dermatitis, and post inflammatory hyperpigmentation.  

In March 2007, the Veteran requested a VA Dermatology appointment.  Dermatology consult from May 2007 includes that he reported that the skin of his face, nose, eye, and ears peels and itches and has done so for more than 30 years.  The physician noted hyperpigmented skin of the face and it appears that the physician found no ulcerations, no scales, and no erythema of the skin.  Diagnosis was dermatitis.  

VA's duty to assist a claimant in obtaining evidence to substantiate a claim of entitlement to service connection includes providing a medical opinion and obtaining a medical opinion if certain factors are met.  Those factors are:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold that can be met by credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is evidence of some skin condition in May 1970.  There is also evidence of recurrent symptoms of disability, as shown by his reports in 2001 and 2007.  There is no medical evidence addressing whether there is a nexus between his dermatitis present in 2007 and the condition noted as "appeared to be scabies" in May 1970.  He has reported that he has had the skin symptoms since Vietnam, and for more than 30years, although in 1998 he reported that the blisters present in service disappeared after a few weeks and never returned.  Even though there is a discrepancy between the 1998 report and his later reports, the Board finds that it is consistent with VA's duty to assist to provide an examination and obtain a medical opinion in this case.  

In his May 2007 claim, the Veteran requested that the RO obtain medical evidence from the VA Medical Center (VAMC) in Temple, Texas from 1995 to the present, the VAMC in Waco, Texas from 1993 to 1996, and the VAMC in Marlin, Texas from 1989.  In June 2007, the RO sent him a letter informing him that the records from the Central Texas Veterans Health Care System (CTVCS), which includes the Temple, Waco, and Marlin VAMCs, were obtained for the period from June 1996 to June 2007 but that the records prior to June 1996 were not available to the RO via the hospital's computer data base and that the RO planned to ask the CTVCS for the records.  

Of record is a request from the RO for progress notes and discharge summaries for the dates from January 1989 to June 1996.  The RO asked that if there were no such records on station to please recall from archives and if there were no records available from archives to please send a no record response.  There are handwritten records from May to July 1996 apparently provided pursuant to that request.  

There is an August 2007 memorandum indicating that the RO determined that the records from the Temple VAMC for the period from January 1989 to May 1996 were unavailable.  The memorandum does not indicate that any response was received as to whether archived (or perpetualized) VA treatment records were requested by the CTVCS or whether such records exist.  

It is thus unclear whether there was an attempt to obtain archived or perpetualized treatment records for the period between 1989 and 1996.  The Board thus finds that on remand, the RO must ensure that such efforts are made and either the records are obtained or there is documentation that demonstrates that the records are not obtainable.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any archived or perpetualized records of treatment of the Veteran at the Temple, Waco, or Marlin VA medical facilities for the period from January 1, 1989 to June 14, 1996.  If the records are not obtained, obtain a negative response as to efforts to obtain such records and associate such response with the claims file.  

2.  Then, after all obtainable evidence is associated with the claims file, schedule the Veteran for a VA skin examination.  The claims file must be provided to the examiner, the examiner must review the claims file, including a copy of this entire Remand, and the examiner must annotate his or her report as to whether the claims file including this entire Remand, was reviewed.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin condition of the Veteran's face and ears, that has been present at any time since he filed his claim in May 2007, had onset during active service or was caused by his active service.  

The opinion must address whether the skin condition documented in the May 1970 service treatment note as "appeared to be scabies" is at least as likely as not (a 50 percent or greater probability) the same skin condition that the Veteran has had at any time since May 2007.  The examiner must provide a rationale for any conclusion reached, including a description of any differences or similarities between scabies and any skin condition of the face or ears that the Veteran has had at any time since May 2007.  

The opinion must also address whether any skin condition of the face or ears that the Veteran has had at any time since he filed his claim in May 2007 was at least as likely as not (a 50 percent or greater probability) caused by exposure to Agent Orange during service in Vietnam.  The examiner is here informed that an opinion based upon what VA has found to be presumptive diseases (such as chloracne and diabetes) is not an opinion that addresses this Remand directive.  The opinion must address the state of the medical knowledge as applied to the facts of the Veteran's case as to whether the Veteran's skin condition of the head and face was actually caused by exposure to Agent Orange; the exposure itself should be taken as fact.  

3.  Then readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

